Citation Nr: 0719749	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-28 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental trauma of 
the wisdom teeth (#s 1, 16, 17 and 32). 

2.  Entitlement to service connection for removal of tooth 
#30 for the purpose of obtaining one-time VA outpatient 
dental treatment. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This matter was last before the Board in May 2006, when it 
was remanded to afford the veteran a Board hearing.  The 
veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge on August 10, 2006.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  



FINDINGS OF FACT

1.  The veteran did not incur dental trauma in service and 
his third molars (#s 1, 16, 17 and 32) were removed prior to 
his entrance into service.

2.  Prior to separation from service, the veteran was not 
advised in writing of the eligibility requirements for 
obtaining VA dental treatment.

3.  The veteran withdrew his claim involving tooth #30.




CONCLUSIONS OF LAW

1.  Residuals of dental trauma (to include missing teeth #s 
1, 16, 17 & 32) were not incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.381 (2006).

2.  The veteran's appeal involving tooth #30 is dismissed as 
no justiciable case or controversy is before the Board at 
this time. 38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2002); 
38 C.F.R. §§ 19.4, 20.101, 20.200, 20.204 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letters dated in July 2004 and July 2006.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In this case, the veteran received notice complying with 
Dingess/Hartman, albeit in an untimely manner.  The Court in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued to 
recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must typically be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  No 
prejudice results, however, in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
appropriate information in order to advance any contentions 
regarding the claim on appeal.  In terms of any notification 
regarding downstream elements, because of the denial of the 
issues below, any such downstream elements are rendered moot; 
thus, the veteran is not prejudiced by the Board's 
consideration of the pending issue.  Moreover, with respect 
to the claim for dental treatment, the elements of effective 
date and disability rating are obviously irrelevant.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1). See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned notice letters, which advised the veteran to 
provide the RO with any evidence that might support his 
claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records.  The veteran has 
provided VA with a letter from a private dentist, but has not 
indicated the presence of any outstanding relevant records 
and has not requested VA's assistance in obtaining any other 
evidence.  A medical examination is not necessary to decide 
the claim because, as outlined below in greater detail, the 
preponderance of the evidence indicates that the veteran did 
not incur dental trauma in service and his claim with respect 
to VA dental treatment for tooth #30 is granted.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
C.F.R. § 3.381 (2006).  When applicable, a determination will 
be made as to whether dental conditions are due to a combat 
wound or other service trauma, or whether the veteran was 
interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Applicable law and regulations provide that the following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) removal of third 
molars, unless disease or pathology of the tooth developed 
after 180 days or more of active service, or was due to 
combat or in-service trauma; (4) impacted or malposed teeth, 
and other developmental defects, unless disease or pathology 
of these teeth developed after 180 days or more of active 
service.  Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were extracted 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).  Legal authority provides that various categories 
of eligibility for VA outpatient dental treatment, such as: 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a  noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class  II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712;  38 C.F.R. § 17.161.

The Board notes that the veteran's contentions and the facts 
demonstrate that he would not be entitled to service 
connection or treatment with respect to his wisdom teeth (#s 
1, 16, 17, 32) under the following of the possible classes of 
eligibility.  There could be no eligibility for Class I 
dental care because he is not shown to have a service-
connected compensable dental condition.  See 38 C.F.R. § 
4.150 (2006).  For these teeth, he is not eligible for one-
time Class II treatment even though there is no indication 
that the veteran received written explanation of the 
eligibility requirements for VA outpatient dental treatment 
upon his discharge from service, because the facts clearly 
establish that the veteran had these teeth removed prior to 
service.  See Mays v. Brown, 5 Vet. App. 302 (1993).  He also 
was not a POW, which could otherwise provide a basis of 
entitlement under Classes II(b) and II(c).  Other classes 
discussed under 38 C.F.R. § 17.161 are also not for 
application in the instant case.  Moreover, the only class 
with respect to the veteran's wisdom teeth that is applicable 
is Class II(a) pertaining to dental trauma, as he has 
claimed.  

The veteran may be considered for eligibility for outpatient 
dental treatment under Class II(a), pertaining to veterans 
having a service-connected noncompensable dental condition or 
disability resulting from combat wounds or service trauma.  

Throughout the current appeal, the veteran has asserted that, 
in early 1967 he had his wisdom teeth (third molars) drilled 
and filled for cavities.  He maintains that the dentist that 
performed this work did not use water on the high speed 
drill, thus damaging his wisdom teeth and resulting in him 
having to have the teeth removed after his discharge from 
service.  The veteran cannot recall when these teeth were 
removed.  

Service medical records from the veteran's period of active 
military duty are negative for any findings of a traumatic 
dental injury.  His entrance dental examination indicates 
that teeth #s 1, 16, 17 and 32 were removed prior to his 
entrance into service.  Service dental records show that in 
February 1967 tooth # 30 was extracted.  Follow up records 
show treatment for alveolitis related to this extraction.  
The veteran's separation examination was negative for any 
complications.  

Service medical records do not confirm the veteran's reported 
episode of trauma to his wisdom teeth in 1967.  Although a 
statement authored by Joshua A. Bockian, D.D.S., states that 
veteran had dental treatment in service that resulted in 
severe pain and subsequent loss of four molars, this evidence 
is afforded no probative value as it is based solely upon a 
history provided by the veteran, who is not competent to 
opine on the etiology of a dental disorder.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The claims folder contains 
absolutely no competent evidence associating any missing 
wisdom teeth to in-service trauma.  Moreover, the evidence of 
record clearly establishes that the veteran had his wisdom 
teeth removed prior to his entrance into service.  This fact 
and the veteran's inability to recall the history of removal 
of his wisdom teeth lead the Board to this conclusion.  

VA regulations specifically prohibit service connection for 
purposes of compensation where the disability involves 
replaceable missing teeth.  38 C.F.R. § 3.381 (2006).  
Moreover, in view of the lack of competent evidence 
associating the veteran's missing wisdom teeth with in-
service trauma, service connection for residuals of dental 
trauma for treatment purposes must be denied.  Id.

With respect to the veteran's missing tooth #30, the veteran 
indicated before and during his hearing that his appeal did 
not involve tooth #30.  In the absence of a case or 
controversy involving that tooth, that appeal is dismissed.





ORDER

Entitlement to service connection for dental trauma of the 
wisdom teeth (1, 16, 17 and 32) is denied. 

The appeal of the issue of service connection for removal of 
tooth #30 for the purpose of obtaining one-time VA outpatient 
dental treatment is dismissed. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


